Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species 
Species I)	figures 1-18 drawn to a single fiber system
Subspecies A)	figures 1-2 drawn to a straight solid transparent bar
Subspecies B)	figure 3 drawn to a curved bar structure
Subspecies C)	figure 4 is a structure having a different refractive index;
Subspecies D)	figures 5-10 drawn to the light beam reflected and leaving at the second end of the light-guiding device of the guiding apparatus for an imaging light path according to the first embodiment of the present invention (if claimed separately in the future…these would be separate subspecies);
Subspecies E)	figure 11 drawn to sloped surface structure at the second end of the light-guiding device of the guiding apparatus for an imaging light path
Subspecies F)	figure 12 drawn to convex surface structure at the second end of the light-guiding device of the guiding apparatus for an imaging light path;
Subspecies G)	figure 13 drawn to concave surface structure at the second end of the light-guiding device of the guiding apparatus for an imaging light path;
Subspecies H)	figure 14 drawn to a straight fiber with a groove of the light-guiding device of the guiding apparatus for an imaging light path;
Subspecies I)	figure 15 drawn to sloped surface structure at the second end of the light-guiding device of the guiding apparatus for an imaging light path with a groove of the light-guiding device of the guiding apparatus for an imaging light path

Subspecies K)	figure 17 drawn to concave surface structure at the second end of the light-guiding device of the guiding apparatus for an imaging light path with a groove of the light-guiding device of the guiding apparatus for an imaging light path;
Subspecies L)	figure 18 drawn to stacked lens of the light-guiding device of the guiding apparatus for an imaging light path;
Subspecies M)	figure 19 drawn to plural stacked lenses of the light-guiding device of the guiding apparatus for an imaging light path;
Species II)	figures 20-35 drawn to plural waveguides
		Subspecies N)	figure 20 has plural straight waveguides.
Subspecies O)	figure 21 has spreading light-guiding devices of the guiding apparatus for an imaging light path;
Subspecies P)	figure 22 has concentrated light-guiding devices of the guiding apparatus for an imaging light path
Subspecies Q)	figure 23 has a combination of the optical structures, having different cross sections, of the light-guiding devices of the guiding apparatus for an imaging light path 
Subspecies R)	figure 24 has a combination of the optical structures, having different end surfaces, of the light-guiding devices of the guiding apparatus for an imaging light path;
Subspecies S)	figure 25 has optical structures, gradually decreasing in length, of the light-guiding devices of the guiding apparatus for an imaging light path;
Subspecies T)	figure 26 has optical structures, disposed as a square array, of the light-guiding devices of the guiding apparatus for an imaging light path;

Subspecies V)	figure 28 has optical structures, disposed as a wavy array, of the light-guiding devices of the guiding apparatus for an imaging light path 
Subspecies W)	figure 29 is a combination of the optical structures, the different stacked lenses, of the light-guiding devices of the guiding apparatus for an imaging light path 
Subspecies X)	figure 30 has imaging at different distances of the guiding apparatus for an imaging light path according to the second embodiment of the present invention
Subspecies Y)	figure 31 has a supporting plate carrying plural light-guiding devices of the guiding apparatus for an imaging light path;
Subspecies Z)	figure 32 has light-guiding devices, disposed coaxially, of the guiding apparatus for an imaging light path;
Species III)	figures 33-34 drawn to plurality of light-projection systems used to project plural visible light beams
Subspecies AA)	figure 33
Subspecies BB)	figure 34 is drawn to optical structures, gradually decreasing in length, of the light-guiding devices of the guiding apparatus for an imaging light path.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The large number of species has added a burden to the examiner. The applicant should select a single species (I, II or III) and for the single species also select a subspecies (for species I also select subspecies A-M, for species II also select subspecies N–Z, for species III also select subspecies AA-BB). If the applicant feels that there are subspecies usable together, this should be explained. The applicant should select a single embodiment.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883